Citation Nr: 1627227	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-20 936	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to a rating for status post lumbar laminectomy and discectomy of L5-S1 with chronic pain syndrome and right leg radiculopathy in excess of 40 percent excluding periods of temporary 100 percent ratings.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in June 2016, he withdrew all of the issues on appeal.


FINDING OF FACT

On June 1, 2016, prior to the promulgation of a Board decision, the Veteran, by and through his duly authorized representative, requested to withdraw all of the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal regarding a rating in excess of 10 percent for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the appeal regarding a rating for status post lumbar laminectomy and discectomy of L5-S1 with chronic pain syndrome and right leg radiculopathy in excess of 40 percent excluding periods of temporary 100 percent ratings have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In correspondence received on June 1, 2016, the Veteran, by and through his duly authorized representative, unequivocally expressed his intent to withdraw any issues currently on appeal.  Thus, as there are no allegations of error of fact or law for appellate consideration on these two claims, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


